DETAILED ACTION
Claims 2-12 are canceled.  Claims 1, 13, and 14 are currently amended.  A complete action on the merits of pending claims 1, 13, and 14 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/21 has been entered.
Claim Rejections - 35 USC § 103
Claims 1, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roos US 4116198 (Roos) in view of Bertolero US 20040102771 (Bertolero) Phan US 20050215993 (Phan), and Goble et al US 5891134 (Goble).
Regarding claim 1, Roos teaches a urological instrument (electrosurgical treatment device; Abstract) comprising: a working electrode configured to have a high frequency applied to the working electrode in a bladder filled with liquid, the working electrode being held by two rigid support arms arranged in parallel and spaced apart 
a counter-electrode, acting as a return electrode for the working electrode, arranged between the two support arms, the counter- electrode being located closer to a distal end of the rigid support arms than a proximal end of the rigid support arms, the counter-electrode being located next to, and separated from, the working electrode at a location where the working electrode extends between the rigid support arms (Fig. 2and col 5 lines 21-30  col 6 lines 1-16 large-area neutral electrode 11 extends between distal ends of  insulating sleeves/shields 22/14 and is located next to, but separated from, cutting loop 12).
Roos fails to disclose a temperature sensor having two measuring electrodes arranged at a fixed distance from the working electrode, the temperature sensor having two measuring electrodes arranged at a fixed distance relative to one another by being fastened to an insulating spacer, the two measuring electrodes being configured to be brought into direct physical contact with the liquid, and the support arms each support one of the two measuring electrodes.
Bertolero, in an analogous instrument, teaches an instrument (Fig. 2 100) comprising a working electrode (Fig. 2 240) held by two rigid support arms (102) and a counter-electrode configured to act as a return electrode (Fig. 2 210).  Bertolero further disclose a temperature sensor having two measuring electrodes (Fig. 2 214) arranged at a fixed distance from the working electrode (Fig. 2 240), the two measuring electrodes being respectively located on each of the ridged support arms (Fig. 2 214 and par. [0070]) and arranged at a fixed distance relative to one another by being 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Roos to further comprise a temperature sensor arranged at a fixed distance from the working electrode, the temperature sensor having two measuring electrodes arranged at a fixed distance relative to one another by being fastened to an insulating spacer, the two measuring electrodes being configured to be brought into direct physical contact with the liquid, and the support arms each support one of the two measuring electrodes in order to provide the benefit of temperature related feedback as taught by Bertolero ([0052], [0058], [0061], [0066], [0070]; Figs. 1 and 2).
Roos in view of Bertolero fail to disclose the two measuring electrodes being configured to determine an electrical resistance of the liquid located between the two measuring electrodes; and a resistance measuring device configured to detect the electrical resistance between the two measuring electrodes of the temperature sensors by transmitting a current from the resistance measuring device through each of the two measuring electrodes, the resistance measuring device being connected to the two measuring electrodes by measuring leads, the resistance measuring device being programmed to detect the electrical resistance based on the current transmitted between the two measuring electrodes, the resistance measuring device being 
Phan, in an analogous instrument, teaches an instrument comprising electrodes (Figs. 5 and 6 108) and temperature sensors such as thermocouples or thermistors (146) supported by rigid arms, and further discloses the two measuring electrodes being connected to a resistance measuring device (Figs. 5 and 6 144), the two measuring electrodes (Figs. 5 and 6 146) being configured to determine an electrical resistance of the liquid located between the two measuring electrodes ([0087], [0090-0091]; Figs. 5 and 6 146).  The resistance measuring device (144) arranged remotely form the measuring electrodes (Figs. 6 and 8 146), and the measuring electrodes connected to the resistance measuring device (Figs. 6 and 8 144) by measuring leads ([0090]; Figs. 6 and 8 148).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Roos in view of Bertolero such that the two measuring electrodes being connected to a resistance measuring device, the two measuring electrodes being configured to determine an electrical resistance of the liquid located between the two measuring electrodes in order to provide the benefit of controlling energy delivery based on temperature feedback of thermistors or thermocouples as taught by Phan ([0087], [0090-0091]; Figs. 5 and 6). The combination of Roos with Bertolero and Phan teaches the two measuring electrodes are ridgidly connected to the working electrode since both the measuring and working electrodes are ridgidly fixed to the arms.

Goble, in an analogous instrument, teaches sending current between two electrodes to measure resistance resulting in the temperature (col 7 lines 26-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Roos, Bertolero, and Phan with the determine temperature by measuring the resistance between the electrodes, as taught by Goble.  This presents the advantage of measuring the resistance of the entire area rather than an isolated space (Goble col 7 lines 26-37).
Regarding claim 13, Roos teaches the working electrode supported at and between the distal ends of the support arms (Fig. 2).
Regarding claim 14, Roos teaches the working electrode to be a snare electrode (Fig. 2).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                         
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794